Citation Nr: 0824389	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-36 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' 
Appeals issued on April 4, 2008, is warranted.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied service connection for PTSD.

In October 2006, the veteran was afforded a personal hearing 
before a hearing officer at the RO and in January 2008, the 
veteran was afforded a personal hearing before the 
undersigned.  Transcripts of the hearings are of record.  

The claim of service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.


FINDINGS OF FACT

1.  On April 4, 2008, the Board issued a decision denying 
service connection for PTSD and residuals of otitis and 
mastoiditis of the left ear.

2.  Evidence pertinent to the claim for PTSD decided in the 
April 4, 2008, Board decision was received by VA prior to 
April 4, 2008, and was associated with the veteran's claims 
file after issuance of the April 4, 2008, decision.


CONCLUSION OF LAW

The criteria for vacating the Board decision issued on April 
4, 2008 have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.904 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On April 4, 2008, the Board issued a decision denying service 
connection for PTSD and residuals of otitis and mastoiditis 
of the left ear.

In March 2008, the veteran submitted evidence in support of 
his claim for PTSD to VA, prior to the date the Board issued 
its decision.  This evidence was not associated with the 
veteran's claims folder at the time of the April 4, 2008, 
decision.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. 20.904.  The Board's April 2008 
decision was not based on consideration of all the available 
evidence.  In order to assure due process, the Board has 
decided to vacate the April 2008 decision.

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims (Court).  This vacatur is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b).  The merits of the issue set forth above 
will be considered de novo.


ORDER

The Board's decision of April 4, 2008, is hereby vacated.


REMAND

The veteran has been diagnosed as having PTSD during VA 
medical treatment and several of these treatment records 
reference experiences from Vietnam.  

In correspondence of record, the veteran listed several 
stressful events, which he claimed contributed to his PTSD.  
In July 2006, the RO issued a formal finding that they lacked 
information required to verify stressors in connection to the 
PTSD claim.  The veteran's service personnel records show 
that he served in Da Nang, Vietnam, from April 5, 1969 to 
February 9, 1970.  The RO summarized the veteran's claimed 
stressors, detailed the efforts taken to attempt to get 
further detail and explained that the statements submitted in 
support of the claim were vague and insufficient to submit to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC).  

The veteran has submitted additional evidence in support of 
his claimed stressors in March 2008.  Of significance are 
multiple accounts from various internet sites supporting the 
veteran's claim of an ammo dump explosion that occurred in Da 
Nang.  Initially, the veteran stated that this event occurred 
in July or August of 1969.  These accounts consistently state 
that it occurred in April 1969 and thirty six people were 
killed.  One account provided a specific date of April 27, 
1969, when the ammo dump exploded.  As the veteran was 
stationed in Da Nang at the time of the ammo dump explosion, 
the Board finds that the RO should attempt to verify the 
veteran's alleged stressors.  In order to assure that the 
evaluation of the claim is fully informed.  

Should any of the veteran's reported stressors be verified, a 
VA psychiatric examination would prove helpful in this case 
to determine whether a diagnosis of PTSD is supported by a 
verified stressor.

Accordingly, the case is REMANDED for the following action:

1.  Request that U.S. Army and Joint Services 
Records Research Center (JSRRC) provide any 
available information which might corroborate 
the veteran's alleged in-service stressors.  

Provide JSRRC with a description of his 
alleged stressors as identified, including 
the ammo dump explosion that occurred in Da 
Nang in April 1969.  

Provide JSRRC with copies of any lay and 
medical statements of record and personnel 
records obtained showing service dates, 
duties, and units of assignment.  If unable 
to provide such information, they should be 
asked to identify the agency or department 
that could provide such information and the 
RO should conduct follow-up inquiries 
accordingly.

2.  After completion of the foregoing, 
schedule the veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether PTSD found present 
is related to service.

a.  Prior to the examination, specify for 
the examiner the stressor or stressors 
that it is determined are established by 
the record, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to one or 
more stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the evidence of 
record was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the veteran's military service. 

A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination. 

3.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations, 
including consideration of the evidence 
received at the Board in March 2008 and 
any additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


